     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 1 of 23



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7     MAGMA HOLDING, INC., a Nevada                    Case No. 2:20-cv-00406-RFB-BNW
       Corporation, META LAB, INC., a Nevada
 8     Corporation,                                                         ORDER
 9                Plaintiffs/Counter Defendant,
10            v.
11     KA TAT “KARTER” AU-YEUNG, an
       individual,
12
                  Defendant/Counter Claimant.
13
14     KA TAT “KARTER” AU-YEUNG, an
       individual,
15
          Third Party Plaintiff/ Counter Claimant
16
              v.
17
       YUXIANG GAO, an individual; QIAN XU;
18     an individual; MOTI TECHNOLOGY CO.
       LTD, a Cayman Islands company; DOES I-X
19     inclusive; and ROE ENTITIES 1-10,
       inclusive,
20
       Third Party-Defendants/Counter Defendants.
21
22
             I.        INTRODUCTION
23
24           Before the Court is Defendant/Counter Claimant Ka Tat (“Karter”) Au-Yeung’s Motion to
25    Appoint Receiver and Plaintiffs/Counter Defendants Magma Holding, Inc and Meta Lab Inc,’s
26    (“Magma” and “Meta”, collectively “Plaintiffs”) Motion to Dismiss Karter’s Countercomplaint.
27    ECF Nos. 36, 49. For the following reasons, the Court grants the motion to appoint a receiver and
28    grants the motion to dismiss in part.
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 2 of 23



 1       I.       PROCEDURAL BACKGROUND
 2             Plaintiffs filed their complaint against Defendant Ka Tat “Karter” Au Yeung (“Karter” or
 3    “Defendant”) on February 26, 2020. ECF No. 1. Karter was served on February 27, 2020. ECF
 4    No.5. In their complaint, Plaintiffs bring conversion, embezzlement, claim and delivery, unjust
 5    enrichment, breach of fiduciary duty, breach of contract, breach of implied covenant of good faith
 6    and fair dealing, violations of the Lanham Act (15 U.S.C. § 1125(a)(1)(a)); violations of the
 7    Computer and Fraud Abuse Act (18 U.S.C. § 1030(a)(2)), tortious interference with contractual
 8    relations, violations of the Defend Trade Secrets Act (18 U.S.C. § 1836), and misappropriation of
 9    trade secrets claims. ECF No.1. Plaintiffs also seek injunctive and declaratory relief. Plaintiffs
10    filed an emergency ex parte motion for a temporary restraining order on March 12, 2020. ECF
11    No.8. The Court granted the ex parte motion on March 16, 2020. ECF No. 13.
12             Defendant Ka Tat “Karter” answered the complaint on March 20, 2020. ECF No. 16. The
13    answer also included a counterclaim against Plaintiffs and third-party claims against Third Party
14    Defendants Yuxian Gao (“Michael) and Qian Xu (“Daniel”). Id. Karter filed an amended third-
15    party complaint adding third-party defendant Moti Technologies, Inc. on March 24, 2020. Karter
16    moved for appointment of a receiver on March 25, 2020. ECF No. 36. Karter also filed a response
17    in opposition to Plaintiffs’ ex parte motion for a temporary restraining order on that same date.
18    ECF No. 35. The Court held a hearing on the motions on March 26, 2020. The Court extended the
19    effect of the temporary restraining order for an additional two weeks and ordered the parties to
20    respond to briefing. ECF No. 41. Plaintiffs filed their response to Karter’s motion to appoint a
21    receiver on April 2, 2020. ECF No. 51. Plaintiffs also filed their reply to Karter’s opposition to the
22    motion for a temporary restraining order. ECF No. 53. Plaintiff moved to dismiss Karter’s
23    counterclaims on April 2, 2020. ECF No. 49. The motion was fully briefed. ECF Nos. 64, 65. The
24    Court dissolved the temporary restraining order on April 9, 2020. ECF No. 59. A hearing on the
25    motions was held on April 22, 2020. This written order now follows.
26
27       II.       FACTUAL ALLEGATIONS
28             Karter alleges as follows in his countercomplaint: Karter first met Third-Party Defendant

                                                        2
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 3 of 23



 1    Qian Xu, or “Daniel” in or around April 2015 when they were both working at OutletPC.com in
 2    Henderson, Nevada. ECF No. 38, Amended Countercompl. at ¶ 5. Karter and Daniel eventually
 3    began discussing the possibility of starting an ecigarette business together. Id. As part of their
 4    proposed business plan, Karter and Daniel agreed that they would share duties related to sales,
 5    marketing, and accounting for their new e-cigarette venture. Id. ¶ 7. Karter and Daniel further
 6    agreed that Daniel would focus on leveraging his supply chain connections in China, whereas
 7    Karter would focus on e-commerce, operations, warehousing, purchasing and accounts payable.
 8    Id. ¶ 8. Karter would later come to learn that Daniel’s “supply chain connections in China”
 9    primarily referred to Third-Party Defendant Yuxian Gao, or “Michael” – Daniel’s long-time friend
10    from college. Id. ¶ 9. On or about May 23, 2015, Karter purchased the eightvape.com domain from
11    GoDaddy.com. Id. ¶ 11.
12           On or about October 8, 2015, an Operating Agreement for Eightcig was drafted utilizing
13    the Nevada Secretary of State Website (the “Eightcig Operating Agreement”). Id. ¶ 13 -15. The
14    Eightcig Operating Agreement listed the original members of Eightcig–Karter, Daniel and Mr.
15    Chan, in addition to two new members – Michael and his friend and business associate from China,
16    Xiangwei Wang. Id. Michael and Mr. Wang provided supply chain and logistics support for
17    Eightcig products from Shenzhen, China through a company they owned together–Troogle
18    Technology LTD (“Troogle”). Id.
19           The Eightcig Operating Agreement listed the Membership Interest percentages in Eightcig
20    as: Daniel – 21.67%; Karter – 21.66%; Mr. Chan – 21.66%; Michael – 17.5; Mr. Wang – 17.5%.
21    Id. ¶ 16. The operating agreement required unanimous approve by all disinterested members for
22    any transactions between members of the LLC and full disclosure of all material facts. Id. ¶ 17.
23    The agreement also required unanimous approval to withdraw or transfer membership interests.
24    Id. ¶ 18-20. In early 2016, Mr. Chan’s visa expired, so he returned to China and voluntarily
25    withdrew from Eightcig. Id. ¶ 21. As part of his voluntary withdrawal from Eightcig, Mr. Chan’s
26    sold his Membership Interests back to the company, and Michael insisted the Members redistribute
27    equally, rather than in proportion to their respective ownership percentages. Id. ¶ 22.
28

                                                       3
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 4 of 23



 1            At some point thereafter, although the circumstances and timing remain unclear, Michael
 2    claims to have acquired his friend and business partner–Mr. Wang’s Membership Interests in
 3    Eightcig. Id. ¶ 23. Karter disputes Michael’s claims that he validly acquired Mr. Wang’s
 4    Membership Interests in Eightcig. Id. ¶ 23.
 5
                      i. The Success of EightCig
 6
 7            Almost immediately after its formation in 2015, Eightcig became extremely successful.

 8    Id. ¶ 26. In 2018 alone, Eightcig reported gross revenue of $44,946,905.00, and gross profit of
 9
      $4,731,632.00. Id. ¶ 27. Karter and the sales and marketing team he ran were responsible for
10
      virtually all of these sales. Id. ¶ 27. Karter was in charge of sales and virtually all of the day-to-
11
      day operations at Eightcig. Id. ¶ 20.
12
13                   ii. The Rollup of Eightcig

14
              In or around mid-2018, Karter alleges that Daniel and Michael worked together to devise
15
16    a scheme to defraud Karter and fleece Eightcig by rolling it into a network of shadow companies

17    which were secretly owned and controlled primarily by Michael and Daniel. Id. ¶ 30.
18
              In order to accomplish their fraudulent scheme, Daniel and Michael decided to deceive
19
      Karter into believing that Eightcig was on the verge of financial failure so that Karter would agree
20
      to roll Eightcig into a new network of companies which would purportedly be utilized to attract
21
22    new investors. Id. ¶ 31.

23            On or about July 16, 2018 at the Eightcig, Michael made the following alleged
24
      misrepresentations to Karter: a) the e-cigarette industry was facing imminent collapse because of
25
      purported new e-cigarette regulations working their way through the Food and Drug
26
      Administration of the United States Government; b) Eightcig was no longer viable as it was
27
28    currently capitalized and positioned in the e-cigarette market; c) unless Eightcig obtained a quick

                                                         4
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 5 of 23



 1    infusion of capital and was rolled into a new network of companies as Michael was demanding
 2    Eightcig would not make it another year; d) Michael already had investors from China lined up
 3
      who were ready, willing and able to invest tens of millions of dollars into this new multi-company
 4
      structure; e) if Karter agreed to roll Eightcig into this new network of companies, the new
 5
 6    companies would immediately be worth approximately $100,000,000.00; f) if Karter agreed to roll

 7    Eightcig into this new network of companies, Karter’s effective membership interest in the new
 8    companies would be somewhere between 15% - 20%, but not less than 15%; and g) if Karter did
 9
      not agree to roll Eightcig into this new network of companies, Karter would have to immediately
10
      buy-out Michael and Daniel from Eightcig. Id. ¶ 34.
11
12           Karter alleges that Michael knew his representations to Karter were false. Id. ¶ 37 -39.

13    Daniel also echoed the same misleading representations. Id. ¶ 40. Karter reasonably trusted and
14    believed the misrepresentations. Id. ¶ 39, 45. Given that a buy-out of Michael and Daniel was not
15
      possible, and because together Michael and Daniel represented the majority ownership of Eightcig,
16
      and because Michael and Daniel told Karter in no uncertain terms that Karter did not have a choice
17
18    but to agree to roll Eightcig into a new network of companies, Karter felt he had no option but to

19    comply with Michael and Daniel’s demands. Id. ¶ 49.
20                  iii. The Incorporation of Magma and Dissolution of EightCig
21
             Karter later learned that Daniel had secretly incorporated Magma—the entity the Third-
22
      Party Defendants intended to roll Eightcig into—several weeks prior on July 2, 2018 and secretly
23
24    made himself the president of Plaintiff/Counter-Defendant Magma. Id. ¶ 51.

25           Over the next several months of 2018, Michael and Daniel began bombarding Karter with
26    stacks of documents. Id. ¶ 52 - 60. Michael and Daniel falsely represented to Karter that the
27
      documents they were bombarding him with were necessary to accomplish the roll-up of Eightcig
28

                                                      5
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 6 of 23



 1    in accordance with the representations and promises they made to Karter previously. Id. Michael
 2    and Daniel expected Karter to sign every single document he was provided immediately, without
 3
      question or negotiation. Id. Often, the documents Karter was expected to sign were written in
 4
      traditional Chinese, a language in which Karter is not fluent. Id. Other documents only contained
 5
 6    a signature page. Id.

 7            When Karter began to express concern regarding his lack of inclusion in the Eightcig roll-
 8    up process and the sudden authoritarian tone Michael and Daniel began to take with Karter
 9
      regarding the roll-up process, Michael and Daniel began questioning Karter’s loyalty. Id. Karter
10
      would later learn that Michael and Daniel eventually began having Daniel and other individuals,
11
12    for example, Eva Wei, sign documents on Karter’s behalf without his knowledge or approval. Id.

13            One document Karter contends contains a forged signature is a Confirmation Letter from
14    April 2019. Id. ¶ 63. The confirmation letter allegedly establishes that the purchase of the domain
15
      name eightvape by Karter for was the exclusive use of Meta, Labs, Inc, a wholly owned subsidiary
16
      of Magma. The second documents Karter contends is forged is a Confidential Information and
17
18    Invention Assignment, which forbids Karter from disclosing confidential information about the

19    company with other individuals. Id. ¶ 63.
20                    iv. Alleged Fraudulent Transactions on the Part of Third-Party Defendants
21                        and Counter Defendants

22            Karter later learned that Michael and Daniel had essentially plugged Eightcig into a
23    network of shadow offshore Cayman and Chinese entities owned and controlled primarily by
24
      Michael and Daniel, so they could improperly and illegally funnel money to and from these
25
      entities. Id. ¶ 65.
26
27
28

                                                      6
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 7 of 23



 1           Karter would also learn that Michael and Daniel were representing that Eightcig essentially
 2    became Magma – a Nevada entity which purportedly was wholly owned by a Cayman entity –
 3
      Third-Party Defendant MOTI Technology Co., LTD (“MOTI”). Id. ¶ 66.
 4
             Karter would also learn that MOTI, in turn, was wholly owned by several Cayman entities,
 5
 6    one of which was set up for Karter, one of which was set up for Michael, one of which was set up

 7    for Daniel, and several other entities which were set up for so-called “investors.” Id. ¶ 67.
 8           As Karter continued to try and put all the pieces of the alleged fraud together, he also
 9
      continued to run the day-to-day operations, and was responsible for virtually all of the
10
      administrative functions for Counter Defendants Magma, and its wholly owned subsidiary, Meta,
11
12    as he had done for Eightcig. Id. ¶ 69

13           As part of his functions, Karter was a signatory on both the Magma and Meta bank
14    accounts, and he was responsible for overseeing Magma and Meta payroll and accounts payable.
15
      Id. ¶ 72. Karter began noticing suspicious transfers of large sums of money being wired between
16
      Magma, Meta and the various network of Cayman and Chinese entities owned and controlled by
17
18    Michael and Daniel. Id. ¶ 74. In or around October 2019 when Karter began requesting information

19    from Michael about the suspicious transactions to and from Magma and Meta’s bank account(s),
20    Michael and Daniel sent Qin Gong, a financial controller from Leiyan Technology, LTD (a
21
      company owned in part and fully controlled by Michael) to oversee Magma and Meta’s accounting
22
      department. Id. ¶ 74. Many of the wire transactions were to a Chinese-based company called
23
24    Troogle and to the Zhen Fund and its affiliates. Id. ¶ 75. The transactions also included payments

25    to Michael and Daniel for “consulting fees” despite there being no arrangement for consulting fees
26    in place for Magma and Meta. Id. ¶ 75.
27
28

                                                       7
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 8 of 23



 1           By the beginning of 2020, Karter had seen enough suspicious activity with respect to the
 2    Magma and Meta finances that he started to become worried Michael and Daniel were violating
 3
      US tax laws and consulted with an accountant. Id. ¶ 86, 81. Karter also decided to move $6 million
 4
      in funds from Magma to Meta’s bank account for safekeeping with a memo titled Fraud Mitigation.
 5
 6    Id. ¶ 89. The accountant explained that the lack of sufficient documentation for the wire transfers

 7    served as indicia for violations of tax and criminal laws. Id. ¶ 92. Karter forwarded the accountant’s
 8    conclusions to Michael and Daniel but they ignored the information and instead demanded that
 9
      Karter return a $150,000 bonus he had given himself after 2019’s record sales. Id. ¶ 97, 83-85.
10
                     v. Alleged Backdated Asset Purchase Agreement and Karter’s Termination
11                      and Transfer of $6 million to Personal Account
12
13           On or about January 21, 2020, Karter learned that Daniel had secretly executed an Asset
14    Purchase Agreement sometime in 2019, but which was back-dated to December 28, 2018 and
15
      which purported to sell certain of Eightcig’s assets to Magma (the “Eightcig Asset Purchase
16
      Agreement”). Id. ¶ 98. Karter was surprised because when Karter had previously asked Daniel
17
18    about the potential sale of Eightcig’s assets to Magma, Daniel had provided Karter only with an

19    incomplete draft of a purchase agreement, which contained no details regarding timing, amounts,
20    or assets to be bought/sold. Id. ¶ 99.The Eightcig Asset Purchase Agreement was secretly executed
21
      by Daniel on behalf of both Eightcig and Magma. Id. ¶ 98. Karter neither knew of, or approved
22
      the Eightcig Asset Purchase Agreement or its terms. Id. ¶ 103. In late January 2020 as Karter
23
24    continued to work with an accountant to sort out Magma and Meta’s finances and accounting,

25    Karter learned that Daniel instructed the employees not to cooperate or provide any financial
26    information to Karter. Id. ¶ 113. On or about February 4, 2020, Karter attempted to terminate a
27
      Magma employee named Le Xiao, whom Daniel had installed at Magma, and whom Karter
28

                                                        8
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 9 of 23



 1    strongly suspected was falsifying accounting records for Magma at Michael and Daniel’s direction.
 2    Id. ¶ 114. As Karter was in the process of terminating Mr. Xiao, Mr. Xiao called Daniel, who told
 3
      Karter and other Magma employees that Mr. Xiao reported “directly to China” and could not be
 4
      terminated. Id. ¶ 115.
 5
 6           Several days later on or about February 5, 2020, Karter learned that he had secretly been

 7    replaced as the President, Treasurer, Secretary, Officer and Director on the Nevada Secretary of
 8    State website for Magma and Meta. Id. ¶ 117. No notice was provided to Karter, nor was a
 9
      Directors or Shareholders meeting held where the Officers, Directors or Shareholders could vote
10
      on the actions taken by Third-Party Defendants to purportedly remove Karter as the President,
11
12    Treasurer, Secretary, Officer and Director for Magma and/or Meta. Id. ¶ 118. Given Karter’s

13    sudden and secret removal as an officer and director on the Nevada Secretary of State website for
14    Magma and Meta, Karter was reasonably concerned that the $6,000,000.00 in the Meta bank
15
      account may no longer be safe. Id. ¶ 119. As a result of these concerns, on or about February 6,
16
      2020, Karter wired approximately $6,000,000.00 from the Meta bank account to his personal
17
18    savings account. Id. ¶ 120.

19                    i. The State Court Action
20
21           On or about February 12, 2020, Karter filed a lawsuit in the Eighth Judicial District of

22    Nevada State Court, Case No. A-20-810395-B (“State Court Action”) against the
23    Counterdefendants and Third Party Defendants alleging the claims he asserts in his
24
      countercomplaint,        including    fraudulent/intentional    misrepresentation,     negligent
25
      misrepresentation, breach of contract, breach of implied covenant of good faith and fair dealing
26
27    both tort and contract, breach of fiduciary duty, constructive fraud, civil conspiracy, unjust

28    enrichment, and declaratory relief.

                                                      9
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 10 of 23



 1               The state court complaint sought that the $6 million be interpled or that the court issue an
 2    order restricting anyone from accessing the $6 million until this dispute is resolved.
 3
                After Plaintiffs filed their ex parte temporary restraining order in this federal action, the $6
 4
      million in funds has now been deposited with this Court.
 5
 6       III.       LEGAL STANDARD
 7                  a. Motion to Dismiss

 8              An initial pleading must contain “a short and plain statement of the claim showing that the
 9    pleader is entitled to relief.” Fed. R. Civ. P. 8(a). The court may dismiss a complaint for “failure
10
      to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In ruling on a motion
11
      to dismiss, “[a]ll well-pleaded allegations of material fact in the complaint are accepted as true and
12
13    are construed in the light most favorable to the non-moving party.” Faulkner v. ADT Sec. Services,

14    Inc., 706 F.3d 1017, 1019 (9th Cir. 2013) (citations omitted).
15              To survive a motion to dismiss, a complaint need not contain “detailed factual allegations,”
16
      but it must do more than assert “labels and conclusions” or “a formulaic recitation of the elements
17
      of a cause of action . . . .” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.
18
19    v. Twombly, 550 U.S. 544, 555 (2007)). In other words, a claim will not be dismissed if it contains

20    “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”
21    meaning that the court can reasonably infer “that the defendant is liable for the misconduct
22
      alleged.” Id. at 678 (internal quotation and citation omitted). The Ninth Circuit, in elaborating on
23
      the pleading standard described in Twombly and Iqbal, has held that for a complaint to survive
24
25    dismissal, the plaintiff must allege non-conclusory facts that, together with reasonable inferences

26    from those facts, are “plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S.
27    Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
28

                                                          10
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 11 of 23



 1                 b. Motion to Appoint Receiver
 2
               “Appointing a receiver is an “extraordinary equitable remedy which should applied with
 3
      caution.” Canada Life Assur. Co. v. LaPeter, 563 F.3d 837, 844 (9th Cir. 2009) (internal citations
 4
      omitted). There is no precise formula for determining when a receiver may be appointed. Id.
 5
      Federal courts should consider a variety of factors when determining whether an appointment is
 6
      warranted, including (1) whether the party seeking the appointment has a valid claim; (2) whether
 7
      there is fraudulent conduct or the probability of fraudulent conduct by the party not moving for
 8
      appointment of the receiver; (3) whether the property is in imminent danger of “being lost,
 9
      concealed, injured, diminished in value, or squander; (4) whether legal remedies are inadequate;
10
      (5) whether the harm to the party moving for appointment would outweigh injury to the party
11
      opposing the appointment; (6) the moving party’s probable success in the action and the possibility
12
      of irreparable injury to the moving party’s interest in the property, and (7) whether the moving
13
      party’s interests sought to be protected will in fact be well-served by receivership. Id. The Court
14
      has broad discretion in deciding to appoint a receiver, however, and no one factor is dispositive.
15
      Id. While state law may provide the vehicle for the appointment of a receiver, federal law always
16
      governs the issues of whether to appoint a receiver. Id.
17
18
         IV.       DISCUSSION
19
               The Court first addresses Plaintiffs/Counter Defendants’ Motion to Dismiss and then turns
20
      to the Motion to Appoint a Receiver.
21
                   a. Motion to Dismiss
22
23             Plaintiffs/Counter Defendants seek to dismiss Karter’s civil conspiracy, unjust enrichment,
24    declaratory relief, constructive trust, alter ego, and accounting claims. 1 For the following reasons,
25    the Court grants Counter Defendants’ Motion to Dismiss in Part and Denies it in part.
26
                          i. Civil Conspiracy
27
               1
               Karter also has a claim for appointment of a receiver, however that claim is addressed
28    separately in the portion of this order addressing the motion to appoint a receiver.
                                                       11
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 12 of 23



 1           An actionable civil conspiracy “consists of a combination of two or more persons who by
 2    some concerted action, intend to accomplish an unlawful objective for the purpose of harming
 3
      another, and damage results.” Guilfoyle v. Olde Montmouth Stock Transfer Co., Inc., 335 P.3d
 4
      190, 198 (Nev. 2014) (citing Consol. Generator-Nevada, Inc. v. Cummins Engine Co., Inc., 971
 5
 6    P.2d 1251, 1256 (Nev. 1998)).

 7           Counter Defendants argue that a party is required to allege an underlying tort in order to
 8    have an actionable claim for conspiracy, but the Nevada Supreme Court has never held that this is
 9
      a requirement. See Cadle Co. v. Woods & Erickson, LLP, 345 P.3d 1049, 1052 (Nev. 2015)
10
      (noting that civil conspiracy may lie where “two or more persons undertake some concerted action
11
12    with the intent to commit an unlawful objective, not necessarily a tort.”).

13           Nevada law further recognizes that “agents and employees of a corporation cannot conspire
14    with their corporate principal or employer where they act in their official capacities on the behalf
15
      of the corporation and not as individuals for their individual advantage.” Collins v. Union Fed.
16
      Sav. & Loan Ass’n, 662 P.2d 610, 622 (Nev. 1983).
17
18           Under the facts as alleged, the Court finds that Counter Claimant Karter has pled an

19    adequate claim for civil conspiracy. The facts Karter pled established that Daniel and Michael
20    conspired to use Magma and Meta funds to unlawfully divest Defendant Karter of his interest in
21
      Magma, formerly Eightcig, and that they did so for their individual advantage, rather than that of
22
      the corporations. To the extent that this claim is inconsistent with Counter Claimant’s claim for
23
24    alter ego, parties may plead alternative theories of liability. Fed. R. Civ. P. 8(d)(2). The Court will

25    allow the claim to proceed.
26                       ii. Unjust Enrichment
27
28

                                                        12
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 13 of 23



 1            “Unjust enrichment exists when the plaintiff confers a benefit on the defendant, the
 2    defendant appreciates such benefits, and there is “acceptance and retention by the defendant of
 3
      such benefit under circumstances such that it would be inequitable for him to retain the benefit
 4
      without payment of the value thereof.” Certified Fire Prot. Inc. v. Precision Constr., 283 P.3d 250,
 5
 6    257 (Nev. 2012).

 7            The Court finds that Karter has adequately pled a claim for unjust enrichment. Defendant
 8    Karter alleges in his complaint that his interest in Eightcig was unjustly conferred onto Magma,
 9
      Meta, and the third-party defendants, and that it would be unjust for Magma and Meta to retain
10
      those interests.
11
12            The Court rejects Counter Defendants’ arguments that the unjust enrichment claim cannot

13    lie because there is an express written agreement. Karter alleges in his complaint that the written
14    agreement at issue (the Eightcig Asset Purchase Agreement) is void and unenforceable. See
15
      Leasepartners Corp. v. Robert L. Brooks Tr., 942 P.2d 182, 187 (noting that unjust enrichment
16
      applies to situations where there is “no legal contract”) (emphasis added). The Court will therefore
17
18    allow the claim to proceed.

19                        iii. Declaratory Relief
20
21            The Court notes that Defendant Karter’s counterclaims for declaratory relief are actually

22    claims are for injunctive relief. See Olagues v. Russionello, 770 F.2d 791, 803 (9th Cir. 1985)
23    (noting that “[t]here is a considerable difference between ordering a government official to
24
      conduct his activities in a certain manner, and simply pronouncing that his conduct is unlawful
25
      and should be corrected.”).
26
27            However, failure to plead the correct legal theory is not grounds for dismissal of a claim.

28    Johnson v. City of Shelby, Miss. 574 U.S. 10, 11 (2014) (“Federal pleading rules . . . do not

                                                      13
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 14 of 23



 1    countenance dismissal of a complaint for imperfect statement of the legal theory supporting the
 2    claim asserted.”).
 3
             The Court shall decide the appropriateness of any permanent injunctive relief after all of
 4
      the parties’ claims have been decided on the merits. Edmo v. Corizon, Inc., 935 F.3d 757, 801 (9th
 5
 6    Cir. 2019) (upholding lower court’s issuance of permanent injunctive relief after holding trial on

 7    merits of the claims). These claims shall therefore be considered in the context of relief for the
 8    related substantive claims alleged.
 9
                           iv. Constructive Trust
10
             “A constructive trust is a remedial device by which the holder of legal title to property is
11
12    held to be a trustee of that property for the benefit of another who in good conscience is entitled to

13    it.” Locken v. Locken, 650 P.2d 803, 804 – 05 (Nev. 1985). Under Nevada law, “imposition of a
14    constructive trust requires: (1) that a confidential relationship exists between the parties; (2)
15
      retention of legal title by the holder thereof against another would be inequitable; and (3) the
16
      existence of such a trust is essential to the effectuation of justice.” Waldman v. Maini, 195 P.3d
17
18    850, 857 (Nev. 2008).

19           The Court finds that Defendant Karter has not adequately pled the elements for a
20    constructive trust to be imposed on his interest in Eightcig. Counter Defendants argue that the
21
      claim is not valid because Karter does not plead that he has a confidential relationship with Magma
22
      and Meta. Karter argues in response that Magma and Meta were the alter egos of Michael and
23
24    Daniel, with whom he undisputedly had a fiduciary relationship. However, Karter cites to no

25    binding Nevada law, nor could the Court locate any such law, that establishes that alter ego liability
26    allows a court to impute a fiduciary duty and confidential relationship from the alter ego to the
27
      corporation for the purposes of satisfying the elements of a constructive trust claim. Accordingly,
28

                                                       14
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 15 of 23



 1    the Court shall dismiss the constructive trust counterclaim, with leave to amend, if Karter can plead
 2    facts demonstrating that he did in fact have a confidential relationship with Magma and Meta.
 3
                         v. Alter Ego
 4
             To establish alter ego liability, a party must plead that: 1) a corporation is influenced and
 5
 6    governed by a person; 2) there is such unity of interest and ownership that the corporation and the

 7    person are inseparable from each other; and 3) adherence to the notion of the corporation being an
 8    entity separate from the person would sanction fraud or promote manifest injustice.” Nev. Rev.
 9
      Stat. § 78. 747.
10
             Factors the court may look at when examining whether a person is the alter ego of a
11
12    corporation include commingling of funds, undercapitalization, unauthorized diversion of funds;

13    treatment of corporate assets as the individual’s own; and failure to observe corporate formalities.
14    LFC Marketing Grp, Inc. v. Loomis, 8 P.3d 841, 847 (Nev. 2000).
15
             The Court finds that Counter Claimant Karter has adequately pled that Counter Defendants
16
      Magma and Meta are the alter egos of Third-Party Defendants Michael and Daniel. Karter pleads
17
18    in his complaint that Michael and Daniel had control of Magma and Meta and used this control to

19    improperly wire money to offshore accounts that they controlled personally. He also alleged that
20    they influenced and governed both corporations in terms of their operations but contrary to their
21
      established corporate governance.
22
             Counter Defendants argue that because Karter also alleged that he was the CEO of Magma
23
24    and Meta, and was the sole founder, shareholder, corporate officer and director of both

25    organizations, he cannot adequately plead that the Third-Party Defendants are the alter egos of
26    Magma and Meta.
27
28

                                                       15
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 16 of 23



 1              The Court disagrees. In the Countercomplaint, Karter pleads that as a minority shareholder
 2    he was unable to stop Michael and Daniel’s actions and that his signature on various documents
 3
      that justified or authorized the rollup of EightCig into Magma were forged. The Court does not
 4
      find, based on the facts alleged by Karter, that the mere fact that Karter was an officer in name
 5
 6    precludes a possible conclusion that Magma and Meta were in fact alter egos for Michael and

 7    Daniel.
 8              The Court also disregards Counter Defendants’ arguments regarding whether Karter
 9
      adequately plead that Magma and Meta are undercapitalized, as the Nevada Supreme Court has
10
      never indicated that undercapitalization is a necessary prerequisite for determining that a person is
11
12    the alter ego of a company. Loomis, 8 P.3d at 847 (noting that the factors the court may consider

13    are “not conclusive,” and that “there is no litmus test for determining when the corporate fiction
14    should be disregarded; the result depends on the circumstances of each case.”) (internal citations
15
      omitted). The other factors militate toward a finding that Daniel and Michael are the alter egos of
16
      Magma and Meta. Karter pleads facts sufficient to support a finding that there were unauthorized
17
18    diversions of funds, that corporate assets were treated as the individual’s own, and that there was

19    a failure to observe corporate formalities. The Court shall allow this claim to proceed.
20                        vi. Claim for an Accounting.
21
22              Both parties cite to the case Alexander v. Timberlake to allege the elements for a claim of
23    accounting. No. 2:07-cv-00590-RLH-GWF, 2008 WL 11452529 at * 1 (D. Nev. Jan. 3, 2008). But
24
      that case articulates the elements for a claim of accounting under New York law rather than Nevada
25
      law. Id. at *3 (applying Nevada choice of law rules and applying New York law to the state law
26
27    claims). The Nevada Supreme Court does not appear to have yet recognized a common law claim

28    for accounting nor is there a Nevada statute articulating the elements.

                                                        16
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 17 of 23



 1           However federal common law recognizes accounting as an available equitable remedy.
 2    An accounting remedy is similar to a damage remedy. Wright & Miller, Fed. Practice &
 3
      Procedure, § 2310. The courts of equity had jurisdiction to require an accounting under three
 4
      circumstances. Id. First, a court sitting in equity could require an accounting when the relationship
 5
 6    of the parties created an equitable duty of account. Id. citing Andersen, Meyer & Co. v. Fur &

 7    Wool Trading Co., 14 F.2d 586 (9th Cir. 1926). Second, an equity court could act if “the
 8    complicated nature of the accounts” would make it difficult, if not impossible, for a jury to unravel
 9
      the numerous transactions.” Dairy Queen, Inc. v. Wood, 369 U.S. 469, 478 (1966). Third, the court
10
      could order an accounting on an otherwise legal claim if the request for an accounting was
11
12    incidental to a demand for an injunction or any other equitable form of relief. Wright & Miller,

13    Fed. Practice & Procedure, § 2310 (citing Root v. Lake Shore & M.S. Ry. Co., 105 U.S. 189).
14           Federal courts are courts of equity. Owner Operator Indep. Drivers Ass’n Inc. v. Swfit
15
      Transp. Co., Inc., 367 F.3d 1108, 1111 (9th Cir. 2004) (noting that federal courts have equity
16
      jurisdiction which gives them the power “to do equity and to mould each decree to the necessities
17
18    of the particular case.”)(internal citations omitted).

19           The Court finds that both parties have serious disputes as to the nature of several
20    transactions made between the Counter Defendants and other entities. Accordingly, the Court finds
21
      that it lies within its equitable jurisdiction to order an accounting, and the Court will allow Counter
22
      Claimant Karter to proceed with a claim for accounting in this case.
23
24               b. Motion to Appoint Receiver

25
             The Court finds that the non-exclusive factors under Canada River warrant the appointment
26
27    of a temporary receiver in this case.

28

                                                        17
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 18 of 23



 1             The first factor supports the appointment of a temporary receiver. In the previous section
 2    of this order, the Court determined that Defendant Karter has pled legally plausible claims for civil
 3
      conspiracy, unjust enrichment, alter ego, and injunctive relief for an accounting of the property at
 4
      issue.
 5
 6             The second factor—whether there is fraudulent conduct or the probability of fraudulent

 7    conduct on the part of the party not moving for appointment—also supports the appointment of a
 8    receiver.
 9
               Defendant Karter has submitted credible allegations of possible fraud on the part of
10
      Plaintiffs. To support his motion, Karter submitted two declarations from a CPA. ECF No. 35-38,
11
12    Greene Dec.; ECF No. 57-2; Suppl. Greene Dec. The CPA identified possible indicia of fraud

13    including the lack of substantive documentation supporting alleged inventory purchases from third
14    party vendors by Magma—including shipping documents or customs forms—and the payment by
15
      Magma of invoices that had been sent to Meta. The CPA also identified signatures and formatting
16
      on some agreements that suggested possible forgery.
17
18             In response, Plaintiffs submitted a declaration from their own expert and documentation

19    purporting to substantiate several of the allegedly fraudulent transactions, including a
20    supplemental declaration from Daniel. Having reviewed Plaintiffs’ documents, however, the Court
21
      does not find that they necessarily vindicate Plaintiffs. Some of the documents are in untranslated
22
      Chinese. Others are lists with no explanations of their terms. Plaintiffs also attach 722 pages of
23
24    packing lists and pro forma invoices that purport to establish and explain payments made from

25    Magma to Troogle. But the pro forma invoices are not final invoices requesting payment, which
26    would establish what goods were actually provided for in exchange for payment. They also do not
27
      include customs forms.
28

                                                       18
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 19 of 23



 1           Plaintiffs also provide other “clarifying” documentation that does not actually clarify the
 2    purpose of some of the wire transfers. For example, Plaintiffs attach a text exchange between
 3
      Karter and Daniel that supposedly establishes that the reasons for a March 25, 2019 wire transfer
 4
      from Magma to Flamingo Technology, Limited was for “prepayment for Flamingo’s later
 5
 6    provision of goods.” ECF No. Decl. of Qian Xu, 25 – 26. But in the text message exchange, Daniel

 7    instructs Karter to “plz wire 1 million usd to this account tmr morning.” When Karter asks why,
 8    Daniel responds, “They need 1m right now for branding.” Nothing about this text exchange
 9
      establishes that the $1 million is being sent as prepayment for goods.
10
             In another example, Plaintiffs explain in a declaration that a $4 million payment to
11
12    Flamingo was pursuant to a Tri-Partite Agreement that converted the payment into an investment

13    by MOTI. But Plaintiffs do not actually attach the agreement.
14           Finally, Daniel states in his declaration that there was no record found for a March 25, 2019
15
      of a $1 million wire payment from Magma to Troogle. But while there does not appear to be a
16
      record of a $1 million payment on that day, there does appear to be a record of a payment from
17
18    Magma to Troogle for $520,779.37. ECF No. 57-2, Suppl. Decl of Greene, 26. Daniel offers no

19    explanation as to the purpose of that payment.
20           There are also no invoices produced from Troogle to Meta, despite Meta’s wiring of
21
      $1,449,364.89 to Troogle in 2019. Plaintiffs attach an email showing that Karter approved a
22
      payment of consulting fees to Daniel. ECF No. 53-24. But the emails do not establish that there
23
24    was ever any arrangement that Magma would issue consulting fees to Daniel, and that Karter

25    approved the request is not inconsistent with his allegation that this is one of many transactions he
26    was asked to effectuate for which he sought explanation but did not receive any. The Court finds
27
28

                                                       19
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 20 of 23



 1    these allegations and Plaintiffs’ incomplete documentation in response to be sufficient to suggest
 2    possible fraud which again supports the appointment of a receiver.
 3
              The third factor—whether the property is in imminent danger of being lost, concealed,
 4
      injured, diminished in value, or squandered, also weighs in favor of appointing a receiver.
 5
 6    Defendant Karter alleges the third-party defendants are transferring funds from Magma and Meta

 7    to off-shore companies for their own personal use. He further alleges that when the Court issued
 8    its temporary restraining order, that an addition $2.5 million in funds that became unfrozen may
 9
      have been taken by plaintiffs for unauthorized use, and that plaintiff’s counsel did not comply with
10
      defendant’s request to not transfer $2.5 million until after the Court’s hearing on the since-expired
11
12    TRO. Def.’s Opp. TRO 7 n.1 . Defendant Karter has also alleged efforts on the part of the third-

13    party defendants to eschew personal service but remain engaged in the everyday operations of
14    Plaintiffs Magma and Meta. These allegations are sufficient to support a finding that if Plaintiffs
15
      were to have access to the funds, there is a possibility that the funds could be concealed or lost by
16
      transfer to a foreign account in response to the litigation in this case.
17
18            The fourth factor—whether legal remedies are inadequate, also weighs in favor of

19    appointing of a receiver. Plaintiff argues that a legal remedy is adequate because Defendant Karter
20    is seeking money damages, but Defendant Karter is also clearly seeking injunctive relief.
21
      Defendant Karter seeks to ensure that the value he allegedly retains in these companies is not
22
      mismanaged or squandered by Plaintiffs through improper financial transactions. This factor thus
23
24    militates in favor of appointing a receiver.

25            The fifth factor—whether the harm to the party moving for appointment of appointment
26    outweighs the harm to the party opposing appointment is neutral. Under either party’s version of
27
      events, significant harm occurs. If the receiver is not appointed and the funds are returned to
28

                                                        20
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 21 of 23



 1    Plaintiffs, then, according to Karter, his disputed interest in these companies would be severely
 2    harmed by the alleged fraudulent dissipation of resources which should be used to support the
 3
      operation of the companies. Under Plaintiff’s version of events, however, they could lose control
 4
      over access to funds needed for their continued daily operating expenses.
 5
 6            The sixth factor, whether the party moving for appointment has a likelihood of success on

 7    the merits—weighs slightly in favor of receiver appointment. The Court acknowledges that this is
 8    a case in which both parties vociferously refute the other side’s factual allegations. This is also a
 9
      case that will require significant credibility determinations on the part of the ultimate factfinder.
10
      However, based upon the documentation thus far and the Plaintiffs’ incomplete responses to some
11
12    of Karter’s most serious allegations, the Court finds Karter has a likelihood of success on the merits

13    on some of his substantive claims.
14            The Court finally finds that the seventh factor—whether the moving party’s interest will
15
      be well-served by receivership—also weighs in favor of appointment. Appointing a receiver will
16
      allow an independent entity to manage the funds while the claims are adjudicated, which is in
17
18    Karter’s interest.

19            The Court acknowledges that the decision to appoint a receiver must not be taken lightly.
20    But the Ninth Circuit has recognized that appointment of a receiver may be necessary in cases of
21
      possible fraud. See S.E.C. v. Wencke, 622 F.2d 1363, 1366 (9th Cir. 1980) (noting that a temporary
22
      receiver may be appointed to “take custody of and conserve whatever assets might remain for
23
24    defrauded public investigations until he could fully investigate the complex corporate relationships

25    [in the case]”). The Court also notes that the “appointment of a receiver . . . is [an] ancillary remedy
26    that does not affect the action’s ultimate outcome.” Canada Life, 563 F.3d at 843. The Court thus
27
      concludes that the temporary appointment of a receiver is necessary.
28

                                                        21
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 22 of 23



 1               The Court has reviewed the parties’ list of receivers and objections to those receivers. The
 2    Court appoints Kevin Singer as the receiver, as the parties have stipulated.
 3
 4
            V.      CONCLUSION
 5
 6               IT IS THEREFORE ORDERED that Defendant Ka Tat “Karter” Au-Yeung’s Motion to

 7    Appointer Receiver (ECF No. 36) is GRANTED. Kevin Singer of Receivership Specialists located
 8    at 7251 W. Lake Mead Blvd., Suite 300, Las Vegas, Nevada 89128, Phone: (702) 562-4230. This
 9
      appointment is effective as of April 24, 2020. The Receiver may begin the process of reviewing
10
      the disputed claims of the parties in this case and formulating a plan for addressing them to present
11
12    to the Court.

13               IT IS FURTHER ORDERED that Defendant Ka Tat “Karter” Au-Yeung’s Motion for
14    Leave to File Excess Pages (ECF No. 34) is GRANTED nunc pro tunc.
15
                 IT IS FURTHER ORDERED that Counter Defendants/Plaintiffs Magma Holding, Inc
16
      and Meta Lab’s Motion to Dismiss the Amended Countercomplaint (ECF No. 49) is granted in
17
18    part. The Court dismisses Counter Claimant/Defendant Ka Tat “Karter” Au-Yeung’s claim for a

19    constructive trust without prejudice.
20               IT IS FURTHER ORDERED that Plaintiff Magma Holding, Inc’s Motion to Extend
21
      Temporary Restraining Order (ECF No. 58) is DENIED.
22
23               IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to File Supplement to
24    Motion for TRO and Order to Show Cause re Preliminary Injunction (ECF No. 66) is denied.
25    ///
26    ///
27    ///
28

                                                         22
     Case 2:20-cv-00406-RFB-BNW Document 72 Filed 04/26/20 Page 23 of 23



 1           IT IS FURTHER ORDERED that a videoconference hearing addressing the parameters
 2    of the temporary receivership and the complete assets that will fall under the control of the
 3    Receiver is scheduled for Wednesday, April 29 at 10:30 AM in LV Courtroom 7C before Judge
 4    Richard F. Boulware, II.
 5           DATED: April 24, 2020.
 6
 7
                                                        RICHARD F. BOULWARE, II
 8                                                      UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      23
